 327 NLRB No. 21NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.The Skills Group and Pennsylvania Social ServicesUnion Local 668 a/w Service Employees Interna-tional Union, AFLŒCIO. Case 6ŒCAŒ30003October 29, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge filed on August 20, 1998, theActing General Counsel of the National Labor RelationsBoard issued a complaint on August 28, 1998, alleging
that the Respondent has violated Section 8(a)(5) and (1)
of the National Labor Relations Act by refusing the Un-ion™s request to bargain following the Union™s certifica-tion in Case 6ŒRCŒ11518.  (Official notice is taken ofthe ﬁrecordﬂ in the representation proceeding as defined
in the Board™s Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint and assertingaffirmative defenses.On September 21, 1998, the Acting General Counselfiled a Motion for Summary Judgment.  On September22, 1998, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent did
not file a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent attacks the validity of thecertification on the basis of the Board™s determination onthe appropriateness of the unit in the representation pro-ceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.1  Wetherefore find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate                                                       1  Member Hurtgen dissented from the denial of the Respondent™srequest for review in the underlying representation case, and he remainsof that view.  However, he agrees that the Respondent has not raisedany new matters that are properly litigable in this unfair labor practice
case.  See Pittsburgh Plate Glass v. NLRB, 313 U.S. 144, 162 (1941).In light of this, and for institutional reasons, he agrees with the decisionto grant the Acting General Counsel™s Motion for Summary Judgment.Glass Co., supra.  Accordingly, we grant the Motion forSummary Judgment.FINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, with facilitieslocated in 11 counties in Central Pennsylvania, includingCambria County, has been engaged in business as a non-profit corporation which provides training, vocational,and rehabilitation services to individuals with mental
health/mental retardation disabilities.  During the 12-
month period ending July 31, 1998, the Respondent, in
conducting its operations described above, derived gross
revenues in excess of $250,000 from services provided to
the County of Cambria, which is itself directly engaged
in interstate commerce, and purchased and received at its
Cambria County, Pennsylvania facilities products, goods,
and materials valued in excess of $5000 directly frompoints outside the Commonwealth of Pennsylvania.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held June 25, 1998, the Unionwas certified on July 8, 1998, as the exclusive collective-bargaining representative of the employees in the fol-lowing appropriate unit:All full-time and regular part-time nonprofessional em-ployees including residential program assistants, resi-dential program supervisors, adult training serviceaides, adult training service instructors, mobile work
force employees and team leaders, transportation coor-dinators and staff, school based program workers, andoffice clerical employees employed by the Employer at
its facilities located in Cambria County, Pennsylvania;excluding program specialists and guards, other profes-sional employees and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B.  Refusal to BargainSince July 23, 1998, the Union, by letter, has requestedthe Respondent to bargain and since July 30, 1998, theRespondent, by letter, has refused.  We find that this re-fusal constitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after July 30, 1998, to bargain withthe Union as the exclusive collective-bargaining repre-sentative of employees in the appropriate unit, the Re-spondent has engaged in unfair labor practices affecting DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2commerce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if anunderstanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, The Skills Group, Cambria County, Penn-sylvania, its officers, agents, successors, and assigns,shall1.  Cease and desist from(a)  Refusing to bargain with Pennsylvania SocialServices Union, Local 668 a/w Service Employees Inter-national Union, AFLŒCIO, as the exclusive bargainingrepresentative of the employees in the bargaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment,
and if an understanding is reached, embody the under-standing in a signed agreement:All full-time and regular part-time nonprofessional em-ployees including residential program assistants, resi-dential program supervisors, adult training serviceaides, adult training service instructors, mobile work
force employees and team leaders, transportation coor-dinators and staff, school based program workers, andoffice clerical employees employed by the Employer at
its facilities located in Cambria County, Pennsylvania;
excluding program specialists and guards, other profes-sional employees and supervisors as defined in the Act.(b)  Within 14 days after service by the Region, post atits facility in Cambria County, Pennsylvania, copies ofthe attached notice marked ﬁAppendix.ﬂ2  Copies of the                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-notice, on forms provided by the Regional Director forRegion 6 after being signed by the Respondent™s author-ized representative, shall be posted by the Respondentand maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since July 30,1998.(c)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C. October 29, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we violated theNational Labor Relations Act and has ordered us to post and abide
by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choice                                                                                        tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ SKILLS GROUP327 NLRB No. 23To act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WE WILL NOT refuse to bargain with Pennsylvania So-cial Services Union, Local 668 a/w Service EmployeesInternational Union, AFLŒCIO, as the exclusive repre-sentative of the employees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL , on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time nonprofessional em-ployees including residential program assistants, resi-dential program supervisors, adult training serviceaides, adult training service instructors, mobile work
force employees and team leaders, transportation coor-dinators and staff, school based program workers, andoffice clerical employees employed by us at our facili-ties located in Cambria County, Pennsylvania; exclud-ing program specialists and guards, other professionalemployees and supervisors as defined in the Act.THE SKILLS GROUP